Citation Nr: 0512979	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  96-37 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the left lower extremity, involving 
Muscle Group XI and damage to the left sural nerve, currently 
evaluated as 20 percent disabling, with a separate 10 percent 
rating for scarring.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the left hip and thigh involving 
Muscle Group XIII, currently evaluated as 10 percent 
disabling, with a separate 10 percent rating for scarring of 
the left hip and thigh.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1968 to July 1970.

This appeal to the Board of Veterans Appeals (the Board) was 
initially brought from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, commencing in April 1995.  The veteran now lives in 
Florida but the Buffalo VARO has retained appellate 
jurisdiction.  

The veteran provided testimony before a Veterans Law Judge in 
December 2000, a transcript of which is of record.

In a decision in January 2001, the Board remanded the case 
for extensive development of the issues shown on the front 
page of this decision as well as a number of other issues 
which were then also pending.

Service connection was also then in effect for residuals of 
nasal fracture and residuals of mandible fracture, each rated 
as noncompensably disabling.

In subsequent rating actions by the VARO, service connection 
was granted for PTSD, with a 30 percent rating assigned from 
November 26, 1996, and a 70 percent rating assigned from May 
8, 2002.

The RO also held that new and material evidence had been 
submitted to reopen the veteran's claim with regard to 
service connection for a disability of the left hip with 
manifestations including old epiphysis of the left hip joint 
and arthritic changes, and service connection was granted for 
"traumatic arthritis of the left hip, status post total hip 
arthroplasty, with the assignment of a 100 percent rating 
effective August 12, 1996, and the assignment of a 30 percent 
rating effective October 1, 1997.

This action resolved some of the then pending appellate 
issues as to entitlement to service connection; thus, the 
nature of the ratings assigned under these rating actions are 
not subject to the current appellate review.

The RO also granted a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
from May 8, 2002; and held that there was basic eligibility 
to Chapter 35 benefits from that same date.  The veteran was 
also found to be entitled to special monthly compensation 
under 38 U.S.C.A. § 1114 for a period of time from December 
6, 1996 to September 20, 1997.

The RO continued the prior evaluations for the two 
disabilities for which issues are shown, in part, on the 
front cover, issued a Supplemental Statement of the Case, and 
the case was returned to the Board on those issues only.

In August 2003, the Board again remanded the case for 
development to include extensive examinations.  Thereafter, 
the RO continued the ratings assigned for the two primary 
disabilities on appeal.  However, in a rating action in 
December 2004, the RO added two separate 10 percent ratings 
for the scars associated therewith, from January 1992.  Since 
the other ratings for these residuals are not the maximum 
assignable, the issues remain on appeal as now stated on the 
front cover of this decision.  See AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issues.

2.  The residual damage to Muscle Group XI causes the 
veteran's left leg to be clumsy and painful, with daily 
flare-ups, and at least 20 percent loss of function due to 
fatigability and incoordination as well as decreased range of 
motion; he also has sensory nerve changes manifested by loss 
of lateral foot sensation and other changes from the through 
and through wound which more nearly approximate a severe 
aggregate orthopedic and sensory impairment.  

3.  The residual damage to Muscle Group XIII has been 
somewhat abated by the hip replacement (rated separately); 
current residuals are limited to a small amount of muscle 
atrophy which is improving with exercise; he has mild 
functional limitations reflected in generally moderate but 
less than moderately severe or severe overall impairment.

4.  A scar from the through and through shrapnel wound of the 
left leg is 7 cm. long, about 0.7 cm in width, and is tender 
but does not cause other functional impairment; it is 
slightly discolored and mildly concave reflecting soft tissue 
loss, but involves a nonexposed surface.  

5.  There are two or three small completely asymptomatic 
scars on the left hip and thigh; in addition, there is a 26 
cm. by 2.5 cm. scar with discoloration on a nonexposed 
surface which causes some deeper pain but no other 
significant functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating but no more for 
residuals of shell fragment wounds to the left lower 
extremity, involving Muscle Group XI, with additional mild 
damage to the left sural nerve, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.56, 
4.73, 4.40, 4.45, 4.59, 4.124, Part 4, Codes 5311-8524 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of shell fragment wounds to the left hip and 
thigh involving Muscle Group XIII are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.56, 4.73, 4.40, 
4.45, 4.59, 4.124, Part 4, Codes 5313 (2004).

3.  The criteria for evaluations in excess of 10 percent, 
each, for two tender scars on the left leg and left thigh/hip 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R, Part 4, 
Code 7805 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107),  
VA must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The file shows that considerable exchanges of correspondence 
between the RO and the veteran, multiple SOC and SSOCs, and 
the Board's remand, have informed the veteran of the evidence 
necessary to substantiate his claim and of his and VA's 
respective obligations to obtain different types of evidence.  
By letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

The Board finds that any possible defect with respect to the 
timing of the initial VCAA notice requirement was 
nonprejudical and that the file, in the aggregate, fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Moreover, the Board observes that the appellant did not 
identify any additional evidence that needed to be obtained 
and the Board finds that there is no additional evidence to 
obtain.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, are to be avoided. 38 C.F.R. § 
4.14 (2004).  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(for determining whether a separate rating is appropriate, 
the critical element is that none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other).  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, supra; and Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO assigned the current 20 percent rating for the 
veteran's residuals of shell fragment wounds to the left 
lower extremity, involving Muscle Group XI with damage to the 
left sural nerve, under Code 5311-8524.

Diagnostic Code 5311 provides schedular rating criteria for 
damage to Muscle Group XI.  Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 
5311.  A 30 percent rating is the maximum schedular rating 
provided for damage to this muscle group. In addition there 
is the amputation rule as set forth in 38 C.F.R. § 4.68.

Several Diagnostic Codes may be potentially relevant to the 
veteran's neurological symptomatology: Diagnostic Code 8520, 
for the sciatic nerve; Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal); Diagnostic Code 8523 for 
the anterior tibial nerve (deep peroneal); Diagnostic Code 
8524, for the interior popliteal nerve (tibial); Diagnostic 
Code 8525, for the posterior tibial nerve; Diagnostic Code 
8526, for the anterior crural nerve (femoral); and Diagnostic 
Code 8529, for the external cutaneous nerve of the thigh.  
The RO selected 8524.

Diagnostic Code 8524 is provided for the internal popliteal 
nerve (tibia), with a 10 percent rating for mild incomplete 
paralysis, a 20 percent rating for moderate incomplete 
paralysis, and a 30 percent rating for severe incomplete 
paralysis.  For a 40 percent rating, the maximum allowed 
under this diagnostic code, the criteria require complete 
paralysis of the internal popliteal nerve with plantar 
flexion lost, frank adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in sole can move; in 
lesions of the nerve high in popliteal fossa, plantar flexion 
of foot is lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8524 (2004).

The RO assigned the current 10 percent rating for the 
veteran's residuals of shell fragment wounds to the left hip 
and thigh involving Muscle Group XIII, under Code 5313.

Diagnostic Code 5313 provides evaluations for disability of 
muscle group XIII.  The function of these muscles are as 
follows: Extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius (see XIV, 1, 2) synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  The muscles include 
the posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (40 
percent).  See 38 C.F.R. 4.73, Diagnostic Code 5313 (2004).

A number of other factors must be taken into consideration.  
For instance, pursuant to 38 C.F.R. § 4.56 (2004), muscle 
disabilities are evaluated as follows: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged. (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury. Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint. Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results. No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar. No evidence of fascial 
defect, atrophy, or impaired tonus. No impairment of function 
or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

The regulations for evaluating scars were also changed.  With 
regard to scars, the old regulations provided that for scars 
that are superficial, poorly nourished, with repeated 
ulceration a 10 percent evaluation is provided under 38 
C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

Under the new regulations, a 40 percent disability rating is 
assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square centimeters).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 10 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
6 square inches (39 square centimeters).  38 C.F.R. 4.118, 
Diagnostic Code 7801.  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with 4.25 of this part.  A deep scar 
is one associated with underlying soft tissue damage.  

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

A 10 percent disability rating is assigned for superficial, 
unstable scars.  38 C.F.R. 4.118, Diagnostic Code 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  

A 10 percent disability rating is assigned for superficial 
scars that are painful on examination. 67 Fed. Reg. at 49,596 
(to be codified at 38 C.F.R. 4.118, Diagnostic Code 7804).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  A 10-percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  Id.; 
see 38 C.F.R. 4.68 (2004) (the amputation rule:).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805).




Factual Background

Prior clinical records and reports of evaluations are in the 
file for comparative purposes.

Pursuant to remand by the Board, the veteran was afforded an 
extensive VA evaluation in  March 2004, the complete report 
from which is of record.  The examination was broken down 
into several parts, i.e., relating to the left leg pain and 
weakness primarily associated with bony injury, neurological 
impairment, muscle damage and scarring.

On orthopedic review, the veteran's initial injuries from 
shrapnel in Vietnam were described.  He had had no fractures 
at that time.  Since then he has had pain and weakness in the 
left lower extremity.  He had had hip replacement for post-
traumatic arthritis in 1996, and was happy with that result.  
He is now retired and uses a cane for ambulation.  He 
reported having flare-ups when he would walk more than a 
block and almost on a daily basis  He used OxyContin and 
Darvocet for the pain.  He also had some numbness that went 
into the leg as well.

On examination, his left thigh showed muscle atrophy 
especially in the quadriceps musculature, which was 3 cm. 
smaller in circumference on the left side than the right.  
His strength was 5/5, but he had significant fatigability.  
He had tenderness around the scar from his total hip 
arthroplasty.  There was no significant tenderness in his 
shrapnel wound injury on the proximal anterior radial thigh.  
The range of motion was 0-90 degrees of flexion (normal was 
noted to be 0-125 degrees).  He had 0-20 degrees of extension 
(normal was noted to be 0-30).  He had 0-15 degrees of 
adduction (normal was said to be 0-25 degrees).  He had 0-30 
degrees of external rotation (normal was said to be 0-60).  
He had 0-15 degrees of internal rotation (normal was said to 
be 0-40 degrees).  He had 0-30 degrees of abduction (normal 
was said to be 0-45 degrees).  He had some subjective 
decrease in sensation on the anterior aspect of his thigh was 
well.  He was noted to have tenderness over the trochanteric 
bursa.  He had no significant pain on examination with range 
of motion.  He did have hip pain.

X-rays of the left hip showed a well placed press fit left 
total hip arthroplasty.  He had mild heterotrophic 
calcification in the abductor tendons of the hip.

The examiner's assessment was that he had left thigh and hip 
pain, status post shrapnel injury in Vietnam.  It was his 
opinion that he still had residual muscle and nerve damage 
from this shrapnel injury.  He had degenerative joint disease 
with the left hip and underwent total hip arthroplasty.  At 
this point, he had some atrophy and muscle pain.  It was his 
opinion that he had flare-ups on a daily basis; with 
extensive walking the flare-ups increased his pain 
approximately 20 percent, increased incoordination and 
fatigability 20 percent, and increased range of motion by 20 
percent as well.

On neurological evaluation in March 2004, the veteran 
reported that he now has weakness and clumsiness of the left 
leg.  He had numbness of the left lateral leg as well.  He 
said he had limited ability to walk long distances because of 
the left leg pain.  This was an achy sensation and had become 
worse over the past 2 years.  He said he did not have severe 
low back pain.  He took Oxycodone for the achy pain.  He had 
no incontinence.  The numbness in the lateral aspect of the 
left leg had been there since the initial injury.  He did not 
fall but had some instability and particular unsteadiness 
when going up or down stairs and getting out of a chair.  

On neurological examination, there was a little atrophy of 
the proximal muscle of the left thigh.  Strength was 4/5 in 
the left lower extremity.  He had a little diminution of the 
toe tap on the left.  He had normal tone and no gross staxis 
appreciated except with heel to shin from the left to the 
right.  He had diminished pin prick over the lateral aspect 
of the left leg down to the foot.  He had an antalgic 
appearing gait and used a cane.  Reflexes were 1/4 with 
downgoing toes and no clonus.  Nerve conduction studies were 
undertaken which showed evidence of a left sural neuropathy.  
The veteran had complained of numbness of the lateral side of 
the left foot.  The examiner felt that this, reflective of a 
sensory nerve abnormality, was more likely than not due to 
the service injury.

On further examination in March 2004, the veteran was noted 
to have had a shrapnel wound to the posterolateral left leg 
which was painful with firm pressure.   There was an entry 
wound on the left hip and an exit wound on the left inner 
thigh.  Both of these scars were not painful and otherwise 
asymptomatic.  The examiner also noted that the veteran had a 
surgical scar on the left lateral hip/thigh that was 
asymptomatic except for a deeper hip pain.

On examination of the posterolateral leg, there was a linear 
shaped scar, measuring 7 cm. in length and 0.7 cm. in width.  
This scar was smooth and there was a slight central 
hypopigmentation with peripheral hyperpigmentation.  Some of 
the peripheral hyperpigmentation extended to a width of about 
3.5 cm.  The scar was tender with firm palpation and it was 
slightly concave at its inferior portion indicating some soft 
tissue loss under this portion.  There was no associated 
adherence, ulceration, breakdown, inflammation, edema, keloid 
formation, induration or inflexibility.  There seemed to be 
no associated functional impairment.

On the left hip there was an oval shaped scar that measured 
3.2 x 2.5 cm. and was smooth in texture.  This scar 
represented an entry wound.  The scar was skin colored and 
non tender to palpation.  There was no adherence, ulceration, 
breakdown, inflammation, edema, keloid formation, induration 
or inflexibility.  There was no significant underlying soft 
tissue loss or functional limitation.

On the left inner thigh, there was 3 x 1.5 cm,. oval shaped 
skin-colored scar which was smooth in texture and represented 
an exit wound.  It was not tender to palpation.  There was no 
adherence, ulceration, breakdown, inflammation, edema, keloid 
formation, induration or inflexibility.  The examiner 
reported that "there appears to be (sic) functional 
limitation due to this scar".  

On the left lateral hip/thigh, there was a long linear shaped 
surgical scar that measured 26 cm. in length and about 2.5 
cm. in width including wound and sutured marks.  The body of 
the scar was mostly skin-colored but there was some 
surrounding peripheral hyperpigmentation.  Towards the 
inferior aspect of the scar there was an irregularly shaped 
patch of hyperpigmentation that measured about 7 cm. and the 
veteran said that this is where tape had irritated the skin.  
Located near the inferior portion of the scar there was also 
a 0.7 cm. hyperpigmented small scar where a drainage tube had 
been inserted.  Neither of these scars were tender to 
palpation.  They were both well healed and without ulceration 
or breakdown.  There was no adherence, inflammation, edema, 
edema, keloid formation, induration or inflexibility.  There 
was no underlying soft tissue loss and they did not limit 
function.

The examiner's impression was of scars on the left 
posterolateral leg, left hip and left inner thigh from 
shrapnel wounds.  The left posterolateral leg scar was tender 
on palpation.  The scar on the left lateral hip/thigh due to 
arthroplasty was "symptomatic".  There was mild 
disfigurement due to these scars, but they were in a 
generally nonexposed location.  Colored photos of the scars 
were attached to the report and are in the file.

Subsequent VA and private treatment records are in the file.  
It was noted that the veteran still had complaints of pain in 
the left hip after walking a block which was better when he 
stopped.  He used the cane when he went out.  There was still 
some left thigh atrophy but he was using exercises when at 
home.  He also still took Darvon and Oxycodone on occasion.  
On examination, he walked with a mild limp favoring the left 
side, with and without his cane.  He was able to toe-heel 
stand but was unable to squat.  There was no Trendelenburg 
sign.  Flexion of the hips was to 90 degrees, bilaterally.  
Internal and external rotations were 30/30 on the left side 
(as compared to 40/40 on the right side). 

Clinical records show that he was in an accident in the Fall 
of 2004 when hit by a motorcycle and fractured his left femur 
just above the left hip prosthesis.  He was in a wheelchair 
as a result when there was some fear of having additional 
left hip problems.  Pain medications and a walker were 
prescribed.

Analysis

From the outset, the Board notes that the veteran's combat 
injuries are of the sort that involved multiple bodily parts 
and systems from the beginning.  

Since the assignment of initial ratings for the shell 
fragment injuries (which are on appeal), service connection 
has also been granted for the traumatic arthritic 
involvement, post left total hip replacement.  This reflects 
additional disability for which the veteran has been given 
service-connection and is described as traumatic arthritis of 
the left hip, status post total hip arthroplasty, with the 
assignment of a 100 percent rating effective August 12, 1996, 
and the assignment of a 30 percent rating effective October 
1, 1997.  This is separate and apart from the issues herein 
concerned, although the underlying disability came about as a 
result of the inservice combat injuries.  He has recently 
been in an accident, the long-term residuals from which are 
not yet determinable and are not taken into consideration in 
this evaluation.

In assessing the current residuals of the veteran's shell 
fragment wounds to the left lower extremity, the Board notes 
that the through and through injury caused damage to Muscle 
Group XI.  At this point, he has some atrophy and muscle 
pain.  He also has daily flare-ups and extensive walking 
increases his pain approximately 20 percent.  He also has 
increased incoordination and fatigability of about 20 
percent, and increased range of motion by 20 percent as well.  
This is comparable to generally moderately severe injury, but 
no more, under Code 5311.

However, there is clearly identified separate neurological 
impairment.  The damage to the leg nerve, most appropriately 
identified as primarily sural, causes numbness of the left 
lateral leg and some instability with particular unsteadiness 
when going up or down stairs and getting out of a chair.  His 
recent neurological studies have objectively confirmed the 
presence of mild or slight sural nerve damage.  

The Board finds that this is comparable to mild incomplete 
paralysis of the sural nerve warranting a 10 percent added to 
the already 20 percent assigned for the muscle damage alone.  
This is a suitable exception to the rule against pyramiding 
as it is a reflection of completely different aspects of a 
single disability for which separate compensation is 
warranted.  See Esteban, etc.  

Finally, on the posterolateral leg, there was a linear shaped 
scar, measuring 7 cm. in length and 0.7 cm. in width with 
discoloration.  It is tender with firm palpation and it was 
slightly concave at its inferior portion indicating some soft 
tissue loss under this portion.  This is appropriately now 
separately ratable at 10 percent disabling but no more.

As for assessing the current symptoms of the veteran's 
residuals of shell fragment wounds to the left hip and thigh 
involving Muscle Group XIII, there is some left thigh atrophy 
and he takes pain medications on occasion.  He walks with a 
mild limp favoring the left side, with and without his cane 
and is unable to squat.  There was no Trendelenburg sign.  
However, motions are relatively normal.  This is reflective 
of moderate injury, but less than overall moderately severe 
injury, and the 10 percent rating assigned is appropriate.

In rating the scars on his left thigh and hip, there are 
several nonsymptomatic scars which cause no functional 
impairment and at worst, are minimally discolored and on 
nonexposed surfaces.  These warranted noncompensable ratings.  

However, there is one scar on the left lateral hip/thigh that 
is discolored, rather large, and most importantly, causes 
deep pain.  With resolution of doubt, the RO assigned a 
seprate 10 percent rating for this scar.  The Board concurs.  

However, there are no clinical findings indicative of any 
other functional impairment from scarring for which higher 
compensation would be separately warranted. 

Further Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC. 6-96 (1996).




ORDER

Entitlement to an increased evaluation of 30 percent and no 
more for residuals of shell fragment wounds to the left lower 
extremity, involving Muscle Group XI with damage to the left 
sural nerve, with a separate 10 percent rating for scarring, 
is warranted, subject to the regulatory criteria relating to 
the payment of monetary awards.


Entitlement to an increased evaluation for residuals of shell 
fragment wounds to the left hip and thigh involving Muscle 
Group XIII, currently evaluated as 10 percent disabling, with 
a separate 10 percent rating for scarring of the left hip and 
thigh, is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


